Citation Nr: 0739834	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain 
injury residuals.  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a hip disability.  

5.  Entitlement to service connection for bruxism.  

6.  Entitlement to service connection for vocal and/or speech 
disability.  

7.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.  

These matters come to the Board of Veterans' Appeals (Board) 
following an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In October 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
At the hearing, the veteran submitted evidence to the Board.  
The evidence consisted of medical literature obtained from 
the Internet.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2007).  In 
November 2007, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of medical 
records and a private medical opinion dated in November 2007.  
The evidence also included lay statements in support of the 
veteran's claims.  The veteran waived initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).  The veteran submitted additional 
evidence directly to the Board later in November 2007.  This 
evidence consisted of medical records, many of which are 
duplicative of evidence already of associated with the claims 
file.  This evidence is also accepted for inclusion in the 
record on appeal.  Id. 

In December 2007, the undersigned Veterans Law Judge granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  


REMAND

At the above-noted October 2007 hearing, the veteran's 
representative indicated that he did not wish the Board to 
remand for development purposes the issue on appeal for 
service connection for traumatic brain injury (TBI).  He 
contended that the evidence supported a grant of service 
connection for TBI.  The Board has conducted a thorough 
review of the evidence of record and finds, notwithstanding 
the contentions of the veteran's representative, that 
additional development is necessary before a decision can be 
reached on the veteran's claim for service connection for 
TBI, as well as the other claims currently in appellate 
status.  

In this case, with respect to the claim for service 
connection for TBI, service medical records reflect that in 
July 1982 the veteran was injured when he was hit in the back 
of the head by a tank hatch that pinned his neck on the rim 
of the hatch opening.  A July 29, 1982, report of DACH (Fort 
Hood, Texas) narrative summary notes the veteran's complaint 
of not being able to speak as a result of the injury.  Review 
of the veteran's systems at that time was normal, to include 
a neurological evaluation.  The veteran's hospital course as 
noted in the narrative summary was as follows: 

The [veteran] was admitted to the hospital, put 
on bed rest and voice rest; within 24 hrs the 
radiographic improvement of subglottic and 
glottic edema was noted.  After the second 
hospital day the [veteran] began speaking 
clearly and a little bit louder.  The [veteran] 
continued to improve without complication and 
was discharged on [July 20, 1982].  At no time 
during this hospitalization was this [veteran] 
ever in respiratory distress or compromise.  

The hospital summary final diagnosis was noted as resolved 
epiglottic and subglottic edema.  

A review of the post-service evidence reflects a number of VA 
diagnostic tests.  In particular, an MRI (magnetic resonance 
imaging) scan of the veteran's brain in November 2005 is 
reported as revealing very minor generalized cerebral 
cortical atrophy.  An EEG (electroencephalogram) of the 
veteran's brain in January 2006 was reported as mildly 
abnormal.  

With regard to examination of the veteran, a report of 
December 2005 neuropsychological examination reflects the 
veteran's reported history of memory problems, difficulty 
with verbal and non-verbal comprehension, and extended 
latency with verbal output following a TBI in 1982 when a 
tank hatch hit him on the head.  The veteran was also noted 
to report the sudden onset of these symptoms following the 
injury with a progression described as slowly worsening.  The 
examiner's final impression was dementia of unknown etiology, 
with a past history of TBI being a possible contributing 
factor.  Likewise, examination of the veteran in May 2007 by 
a VA psychiatrist resulted in a diagnosis of cognitive 
disorder secondary to brain injury.  Additionally, a number 
of other VA doctors have related a diagnosis of dementia and 
psychosis to TBI.  

In this case, the Board concedes that the veteran was hit by 
a tank hatch, as is documented in his service medical 
records.  However, the question that remains to be answered 
is whether the veteran suffered a TBI, as claimed, or some 
other injury at that time that has resulted in a brain 
disorder manifested by dementia, memory loss, speech 
disorder, and psychosis.  In this case, the Board finds notes 
two medical opinions regarding a medical nexus between the 
veteran's in-service injury and a current brain and/or 
psychiatric disorder are those of a VA examiner, who 
conducted a VA brain and spinal cord examination in July 
2006, and Ann Marie Gordon, M.D./M.P.H., a private physician, 
who provided a medical opinion in November 2007.  

In the report of July 2006 VA brain and spinal cord 
examination, it was noted that the examiner had conducted a 
review of the veteran's claims file.  He also examined the 
veteran.  The examiner concluded that the veteran's dementia, 
memory problems and speech problems were not related to a 
head injury in service.  The examiner found that the current 
diagnostic findings associated with the November 2005 MRI and 
January 2006 EEG, as well as the rigidity of the veteran's 
left upper extremity, did not explain the veteran's severe 
psychomotor retardation.  In her medical opinion, Dr. Gordon 
noted that she had reviewed the veteran's claims file, and 
she reported that a relatively mild head injury could cause 
prolonged or permanent declines in cognition.  She also 
reported that the nature of dementia in head-injured persons 
varied greatly by type and location of the head injury and 
the person's characteristics before the head injury.  
Furthermore, Dr. Gordon noted that a disturbance in brain 
function was typically associated with normal structural 
neuro-imaging findings (i.e., MRI scan).  In conclusion, Dr. 
Gordon opined that it was as least as likely as not that the 
veteran's in-service head injury contributed to the 
development of dementia and psychosis.  

The Board notes that neither the VA physician nor Dr. Gordon 
appears to be a neurologist (i.e., one trained in the 
diagnosis and treatment of nervous system disorders, 
including diseases of the brain).  The Board is cognizant 
that in the report of July 2006 VA brain and spinal cord 
examination the examiner's specialty was noted to be in 
neurology and internal medicine.  Nevertheless, it is not 
apparent the VA physician is actually a neurologist.  

The Board is well aware that the United States Court of 
Appeals for Veterans Claims (Court) has specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003); see also 38 C.F.R. § 3.304(c) (the 
development of evidence in connection with claims for service 
connection will be accomplished when deemed necessary but it 
should not be undertaken when evidence present is sufficient 
for this determination).  As noted above, the veteran's 
representative has argued that the medical evidence of record 
is sufficient to warrant a grant of the veteran's claim for 
service connection for TBI.  The Board disagrees.  

In a report of July 2006 VA psychiatric examination, the 
examiner noted that the veteran's medical history was very 
complex and that this presented a diagnostic challenge.  In 
light of this fact, and the inconsistencies between the 
veteran's reported medical history of experiencing symptoms 
of TBI at the time of his in-service tank hatch injury, and 
the lack of clinical findings associated with a TBI reported 
or identified in the July 29, 1982 DACH narrative summary (or 
for many years thereafter), the Board finds that additional 
medical examination is necessary before deciding the 
veteran's claim for service connection for TBI.  See Bowling 
v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision"); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (VA has 
the discretion to decide when additional development is 
necessary).  

Likewise, the Board notes that additional VA examination is 
necessary with respect to the veteran's claims for service 
connection for PTSD and for schizophrenia (psychosis).  

Here, following its review of the record, it is not clear 
whether the veteran does in fact have PTSD or schizophrenia.  
While the veteran has been diagnosed with the psychiatric 
disorders, the above-noted VA psychiatrist who examined the 
veteran in July 2006 found the veteran suffered from dementia 
but otherwise there were no findings consistent with PTSD and 
not sufficient evidence to diagnose schizophrenia.  At the 
same time, the most recent psychiatric evaluation of the 
veteran in May 2007 reflects a diagnosis for psychosis 
secondary to brain injury.  

The Board also notes that the record does not present a clear 
etiology of any diagnosed PTSD or schizophrenia.  With 
respect to PTSD, the veteran appears to have reported both 
in-service and post-service stressor incidents.  In 
particular, an August 2005 psychiatric note reflects the 
veteran's complaints of experiencing great fear of becoming 
injured and that this fear was the result of his in-service 
tank hatch injury.  He further reported being scared of loud 
noises and enclosed spaces that reminded him of the incident 
and that he had nightmares daily.  The veteran also reported 
having nightmares about the death of his sister who was 
killed by a drunk driver.  In a July 2005 VA psychiatry note, 
the veteran reported that he had been involved in the car 
accident in which his sister was killed.  

With respect to schizophrenia, an August 2005 VA primary care 
note reflects the veteran's complaints of hallucinations, 
both auditory and visual.  The veteran reported that his 
hallucinations had begun during high school but that he had 
never told anybody about the hallucinations.  As noted above, 
a psychiatrist in May 2007 diagnosed the veteran with 
psychosis and related that to a brain injury.  A review of 
the report of May 2007 psychiatric evaluation reflects that 
the veteran had not reported to the psychiatrist that he had 
been experiencing auditory and visual hallucinations since 
high school, as he had reported in August 2005.  

Therefore, in light of the above, the Board finds there is 
sufficient evidence to warrant remand of the veteran's claim 
for service connection for TBI for a VA neurological 
examination.  The neurological examination, to be conducted 
by a neurologist, should include a well reasoned medical 
opinion addressing the nature and etiology of any 
neurological impairment such as dementia, memory loss, and/or 
speech disorder which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the examiner should indicate whether any 
identified neurological impairment is related to service, in 
particular, those documented incidents in service in which 
the veteran hit his head against a wall in March 1980 and/or 
the incident in which the veteran was hit by a tank hatch in 
July 1982.  Likewise, the veteran should undergo 
neuropsychiatric examination to determine the nature and 
etiology of any identified PTSD and/or schizophrenia 
(psychosis).  Such examination should include psychological 
testing to determine if the veteran does in fact have PTSD.  
(The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claims for service connection for TBI, for 
PTSD, and/or for schizophrenia.  See 38 C.F.R. § 3.655 
(2007).)

Likewise, the Board notes that a August 2005 VA progress note 
reflects the veteran's reported history of having served in 
the Army Reserve until 1986 following his release from active 
service in the regular Army in 1982.  The Board believes the 
veteran's personnel and medical records associated with his 
service in the Army Reserves are relevant to his claims on 
appeal.  Therefore, any available records should be obtained 
and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  All 
procedures set forth pertaining to requests for records from 
Federal facilities must be followed.  38 C.F.R. § 3.159(c)(2) 
(2007).  

Additionally, in a July 2006 addendum to the report of 
December 2005 neuropsychological examination, the veteran's 
spouse reported that the veteran was receiving Social 
Security Administration (SSA) disability benefits for his 
spinal disability, dementia, schizophrenia, incontinence, and 
a hip disability.  The Board finds in this case that the 
record on which the veteran's disability award from SSA was 
based may contain additional relevant evidence with respect 
to his claims on appeal.  The Board notes that once VA is put 
on notice that a claimant is in receipt of disability 
benefits from SSA, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Thus, the records associated with the veteran's 
disability award should be obtained and associated with the 
claims file.  All procedures set forth pertaining to requests 
for records from Federal facilities must be followed.  

Furthermore, the Board notes that in the above-noted August 
2006 rating decision, the RO denied the veteran's claim for 
service connection for a hip disability as directly related 
to service.  At the October 2007 hearing, the veteran's 
representative contended that the veteran's hip disability 
was secondary to the veteran's service-connected spinal 
stenosis with left radiculopathy.  This theory of entitlement 
raised by the veteran's representative should be considered 
on reajudication of the veteran's claim for service 
connection for a hip disability.  

Finally, in a report of July 2006 VA aid and attendance or 
housebound examination, the examiner identified that the 
veteran was in need of aid and attendance due to his medical 
disabilities.  The Board notes that at the time of the 
examination the veteran was not receiving benefits for any 
service-connected disabilities.  He currently is service 
connected for spinal stenosis with left radiculopathy.  Under 
the law and regulations, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(b) (2007).  Therefore, following readjudication of the 
veteran's claims on appeal, the veteran should again be 
afforded a VA examination to determine whether service-
connected disability results in his being in need of regular 
aid and attendance.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of specific actions requested on remand does 
not relieve the RO/Appeals Management Center of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO/Appeals Management Center should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claims on appeal.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record with respect to his 
claims on appeal.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  Any records pertaining to the 
veteran's award of disability benefits 
from the SSA, to include the decision 
itself and the medical records relied 
upon in reaching the decision, should be 
obtained.  All records and/or responses 
received should be associated with the 
claims file.  All procedures set forth in 
38 C.F.R. § 3.159(c)(2) pertaining to 
requests for records from Federal 
facilities must be followed.  Likewise, 
all notice procedures as set forth in 
38 C.F.R. § 3.159(e)(1), for identified 
records that are not obtained must be 
followed.  

3.  A request to the appropriate Federal 
records facility and/or Army Reserve unit 
should be made to obtain any available 
personnel and/or medical records 
associated with the veteran's Army 
Reserve service which reportedly occurred 
from 1982 to 1986.  

4.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination to be conducted by a 
neurologist.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file and examine the veteran.  
Particular attention should be paid to 
the DACH (Fort Hood, Texas) narrative 
summary, dated July 29, 1982; report of 
December 2005 VA neuropsychological 
examination; report of July 2006 VA 
psychiatric examination; report of July 
2006 VA brain and spinal cord 
examination; as well as the November 2007 
medical opinion from Ann Marie Gordon, 
M.D. /M.P.H.

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any current 
neurological disability (e.g., dementia, 
memory loss, and/or speech problems) had 
its onset during the veteran's period of 
active military service.  In particular, 
consideration should be given to those 
documented incidents in service in which 
the veteran hit his head against a wall 
in March 1980 and/or the incident in 
which the veteran was hit by a tank hatch 
in July 1982.  The bases for the opinion 
provided must be explained in detail.

5.  Following the above VA examination, 
the veteran should be scheduled for a VA 
neuropsychiatric examination.  The 
examiner should be asked to review the 
claims file and examine the veteran.  All 
appropriate testing should be conducted, 
to include psychological testing to 
determine if the veteran has PTSD.  If 
PTSD is diagnosed, the examiner should 
review the claims file and specify the 
stressor(s) to which any diagnosis of 
PTSD is related.  

The examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any current 
PTSD or schizophrenia (or other 
psychosis) was incurred or aggravated (a 
chronic worsening of the underlying 
disability) during the veteran's period 
of active military service.  The bases 
for the opinion provided must be 
explained in detail.

6.  After the requested examinations have 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If any 
report is deficient in any manner, 
corrective procedures must be 
implemented.

7.  The claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority (to include 
all evidence received since the March 
2007 statement of the case).  
Consideration should include whether the 
veteran's claimed hip disability is 
related to service or is secondary to 
service-connected disability (to include 
aggravation thereby).   

8.  The veteran should then be scheduled 
for a VA examination with an individual 
with the expertise to determine if the 
veteran has a permanent need for regular 
aid and attendance or is housebound due 
to his service-connected disabilities.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) the veteran's service-
connected disabilities result in physical 
or mental impairment that render him so 
helpless as to require the regular aid 
and attendance of another person.  

9.  The claim for SMC based on the need 
for regular aid and attendance should be 
readjudicated.  

10.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

